Name: Commission Regulation (EEC) No 1352/91 of 23 May 1991 adopting interim protective measures relating to applications for STM licences for milk and milk products imported into Spain from the Community of Ten
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 5 . 91No L 129/26 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1352/91 of 23 May 1991 adopting interim protective measures relating to applications for STM licences for milk and milk products imported into Spain from the Community of Ten concerned and for the Community of Ten only for a percentage of the quantities applied for in category 2 and the issuing of any further licences for the products in question should be suspended, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 ( 1 ) thereof, Whereas Commission 606/86 of 28 February 1986 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten and Portugal ('), as last amended by Regulation (EEC) No 334/91 (2), fixes the indicative ceilings for milk sector products for 1991 and splits these up into monthly ceilings, Whereas applications for STM licences lodged in the Community of Ten from 13 to 17 May 1991 for cheese of category 2 relate to quantities higher than the ceiling set for the second quarter ; Whereas Article 85 ( 1 ) of the Act of Accession states that the Commission may take interim protective measures by an emergency procedure where the situation indicates that the indicative ceiling will be attained or exceeded ; whereas to that end, in view of the quantities covered by applications, licences should be issued for the products HAS ADOPTED THIS REGULATION : Article 1 1 . Applications for STM licences as referred to in Regulation (EEC) No 606/86, lodged in the Community of Ten from 13 to 17 May 1991 and notified to the Commission for milk products falling within category 2 of CN code ex 0406 shall be accepted in respect of 52,12 % of the quantities indicated therein . 2. The issuing of any further STM licences for the Community of Ten is hereby provisionally suspended for products falling within category 2. Article 2 This Regulation shall enter into force on 24 May 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 23 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 58 , 1 . 3 . 1986, p . 28 . (2) OJ No L 39, 13 . 2. 1991 , p . 15.